      Case 4:19-cv-00124-O Document 10 Filed 05/06/19                Page 1 of 1 PageID 54


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 EDWARD THOMAS KENNEDY,                           §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §     Civil Action No. 4:19-cv-00124-O
                                                  §
 UNITED STATES et al.,                            §
                                                  §
        Defendants.                               §
                                                  §


                                             ORDER

        On April 1, 2019, the Court denied Plaintiff’s motion for leave to proceed in forma

pauperis and ordered Plaintiff to pay the filing fee to the clerk of Court within seven days. Order,

ECF No. 9. Plaintiff has not paid the filing fee. As such, the Court concludes that dismissal of this

case is authorized and warranted under Rule 41(b). See FED. R. CIV. P. 41(b); see also Larson v.

Scott, 157 F.3d 1030, 1031 (5th Cir. 1998). Plaintiff’s complaint is therefore DISMISSED

WITHOUT PREJUDICE for failure to prosecute.

        SO ORDERED on this 6th day of May, 2019.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                 1
